Exhibit 10.3


SPX Corporation
2019 STOCK COMPENSATION PLAN


TIME-BASED RESTRICTED STOCK UNIT AGREEMENT
[ ] AWARD
THIS AGREEMENT (the “Agreement”) is made between SPX Corporation, a Delaware
corporation (the “Company”), and the Recipient pursuant to the SPX Corporation
2019 Stock Compensation Plan, as amended from time to time, and related plan
documents (the “Plan”) in combination with an SPX Restricted Stock Unit Summary
(the “Award Summary”) to be displayed at the Fidelity website. The Award
Summary, which identifies the person to whom the Restricted Stock Units are
granted (the “Recipient”) and specifies the date (the “Award Date”) and other
details of this grant of Restricted Stock Units, and the electronic acceptance
of this Agreement (which also is to be displayed at the Fidelity website), are
incorporated herein by reference. Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to such terms in the Plan. The
parties hereto agree as follows:
1.Grant of Restricted Stock Units. The Company hereby grants to the Recipient
the number of Restricted Stock Units specified in the Award Summary (the
“Award”), subject to the terms and conditions of the Plan and this Agreement.
Each Restricted Stock Unit will entitle the Recipient to a share of Common Stock
when the Restricted Stock Unit ceases to be subject to any applicable Period of
Restriction (as specified in Section 4 below). The Recipient must accept the
Restricted Stock Unit Award within ninety (90) days after notification that the
Award is available for acceptance and in accordance with the instructions
provided by the Company. The Award automatically will be rescinded upon the
action of the Company, in its discretion, if the Award is not accepted within
ninety (90) days after notification is sent to the Recipient indicating
availability for acceptance. No payment of cash is required for the award of the
Restricted Stock Units pursuant to this Agreement.
2.    Restrictions. The Restricted Stock Units evidenced by this Award may not
be sold, transferred, pledged, assigned, used to exercise options or otherwise
alienated or hypothecated, whether voluntarily or involuntarily or by operation
of law. The Recipient shall have no rights in the Common Stock underlying the
Restricted Stock Units until the Restricted Stock Units cease to be subject to
any applicable Period of Restriction and the delivery of the underlying shares
of Common Stock is made, or as otherwise provided in the Plan or this Agreement.
The Recipient shall not have any voting rights with respect to the Restricted
Stock Units, nor shall the Recipient receive or be entitled to receive any
dividends or dividend equivalents with respect to the Restricted Stock Units.
3.    Restricted Stock Unit Account. The Company shall maintain an account (the
“Restricted Stock Unit Account” or “Account”) on its books in the name of the
Recipient, which shall reflect the number of Restricted Stock Units awarded to
the Recipient.


4.    Period of Restriction.




 
 
[ ] RSU Time Based




--------------------------------------------------------------------------------





Subject to the provisions of the Plan and this Agreement, unless they are vested
or forfeited earlier as described in Section 5, 6, or 7 of this Agreement, as
applicable, the Restricted Stock Unit Award shall become vested in equal
one-third increments on the first, second and third anniversaries of the Award
Date (each, a “Vesting Date”) subject to the Recipient’s continuous employment
through the applicable Vesting Date, provided that the Committee, in its sole
discretion, and subject to Section 15, may accelerate the vesting of all or a
portion of the Restricted Stock Units, at any time and from time to time. Only a
whole number of Restricted Stock Units will become vested as of any given
Vesting Date. If the number of Restricted Stock Units determined as of a Vesting
Date is a fractional number, the number vesting will be rounded up to the
nearest whole number with any fractional portion carried forward.
Upon vesting, all vested Restricted Stock Units shall cease to be considered
Restricted Stock Units, subject to the terms and conditions of the Plan and this
Agreement, and except as otherwise provided in the Agreement (including Section
15), the Recipient shall be entitled to receive one share of Common Stock for
each vested Restricted Stock Unit in the Recipient’s Account.
5.    Vesting upon Certain Terminations.
(a)    Disability or Death. If, while the Restricted Stock Units are subject to
any applicable Period of Restriction, the Recipient experiences a termination of
Service by reason of Disability or death, then the portion of the Restricted
Stock Units subject to the Period of Restriction shall become fully vested as of
the date of such termination of Service without regard to the Period of
Restriction set forth in Section 4 of this Agreement.
(b)    Retirement. If, while the Restricted Stock Units are subject to any
applicable Period of Restriction, the Recipient experiences a termination of
Service by reason of Retirement (as defined below), then a portion of the
Restricted Stock Units still subject to a Period of Restriction shall vest, with
such portion vesting equal to the number of Restricted Stock Units that would
have vested on the next following Vesting Date (assuming the Recipient’s
employment had continued through such Vesting Date) multiplied by a fraction,
the numerator of which is the number of full months elapsed since the Tranche
Beginning Date (as defined below), and the denominator of which is 12; provided,
however, such numerator shall be zero if the termination of Service occurs
within 90 days of the Tranche Beginning Date. Any Restricted Stock Units still
subject to a Period of Restriction after giving effect to the preceding sentence
shall be forfeited as of the date of the Recipient’s termination.
A Recipient will be eligible for “Retirement” treatment for purposes of this
Agreement if, at the time of the Recipient’s termination of Service, the
Recipient is age 60 or older, has completed ten years of Service with the
Company or a Subsidiary (provided that the Subsidiary has been directly or
indirectly owned by the Company for at least three years), and elects to retire
by providing appropriate notice to the Company’s Human Resources department. The
“Tranche Beginning Date” shall be (X) the Award Date, if the termination of
Service occurs prior to the




 
2
[ ] RSU Time Based




--------------------------------------------------------------------------------





first Vesting Date, or (Y) the most recent prior Vesting Date, if the
termination of Service occurs after the first Vesting Date.
6.    Forfeiture upon Termination due to Reason other than Disability or Death.
If, while the Restricted Stock Units are subject to any applicable Period of
Restriction, the Recipient experiences a termination of Service for any reason
other than the Recipient’s Disability or death, and subject to Sections 5(b) and
7, then the Recipient shall forfeit any Restricted Stock Units that are subject
to the Period of Restriction on the date of such termination of Service.
7.    Termination Without Cause Following Change of Control. Subject to Section
8, in the event the Recipient is terminated without Cause within two years
following a Change of Control, the Restricted Stock Units subject to any
applicable Period of Restriction shall become fully vested as of the termination
without Cause and shall cease to be subject to the Period of Restriction set
forth in Section 4 of this Agreement.
8.    Effect of Change of Control. In the event of a Change of Control:
(a)    No cancellation, termination, lapse of Period of Restriction, settlement
or other payment shall occur with respect to any Restricted Stock Units if the
Committee (as constituted immediately prior to the Change in Control) reasonably
determines, in good faith, prior to the Change in Control that the Restricted
Stock Units shall be honored or assumed or new rights substituted therefor by an
Alternative Award, in accordance with the terms of Section 13.5 of the Plan.
(b)    Notwithstanding Section 8(a), if an Alternative Award meeting the
requirements of Section 13.5 of the Plan cannot be issued, or the Committee so
determines at any time prior to the Change of Control, any Restricted Stock
Units subject to an applicable Period of Restriction shall become fully vested
and free of any Period of Restriction immediately prior to the Change of
Control.
(c)    Notwithstanding Sections 8(a) and 8(b), and subject to Section 13.4 of
the Plan, the Committee (as constituted immediately prior to the Change in
Control) may, in its discretion, cancel any Restricted Stock Units in exchange
for an amount equal to the Change of Control Price multiplied by the aggregate
number of shares of Common Stock covered by such Award.
9.    Adjustment in Capitalization. In the event of any change in the Common
Stock of the Company through stock dividends or stock splits, a corporate
spin-off, reverse spin-off, split-off or split-up, extraordinary cash dividend
or other distribution of assets by the Company, or recapitalization, merger,
consolidation, exchange of shares, or a similar event, the number of Restricted
Stock Units subject to this Agreement shall be equitably adjusted by the
Committee to preserve the intrinsic value of any Awards granted under the Plan. 
Such mandatory adjustment may include a change in any or all of the number and
kind of shares of Common Stock or other equity interests underlying the
Restricted Stock Units, and/or if reasonably determined in good faith by the
Committee prior to such adjustment event, that the Restricted Stock Units (in
whole or in part) shall be replaced by Alternative Awards meeting the
requirements set forth in Section 13.5 of the Plan.  In addition, the Committee
may make provisions for a cash payment to a Recipient in such event.  The number
of shares of Common Stock or other equity interests underlying the Restricted
Stock Units shall be rounded to the nearest whole




 
3
[ ] RSU Time Based




--------------------------------------------------------------------------------





number.  Any such adjustment shall not result in adverse tax consequences to the
Recipient under Code Section 409A.
10.    Delivery of Stock Certificates or Cash. Subject to the requirements of
Sections 11 and 12 below, as promptly as practicable after the Restricted Stock
Units should be settled and paid as otherwise provided in accordance with this
Agreement, but in no event later than 60 days after such date, the Company may,
if applicable, cause to be issued and delivered to the Recipient, the
Recipient’s legal representative, or a brokerage account for the benefit of the
Recipient, as the case may be, certificates for the shares of Common Stock that
correspond to the vested Restricted Stock Units, or, pursuant to Section 8, a
check will be delivered to the last known address of the Recipient.
11.    Tax Withholding. Regardless of any action the Company, any Subsidiary of
the Company, or the Recipient’s employer takes with respect to any or all income
tax, social insurance, payroll tax, payment on account or other tax-related
withholding (“Tax”) that the Recipient is required to bear pursuant to all
applicable laws, the Recipient hereby acknowledges and agrees that the ultimate
liability for all Tax is and remains the responsibility of the Recipient.
Prior to receipt of any shares of Common Stock that correspond to settlement of
vested Restricted Stock Units, the Recipient shall pay or make adequate
arrangements satisfactory to the Company and/or any Subsidiary of the Company to
satisfy all withholding and payment obligations of the Company and/or any
Subsidiary of the Company. In this regard, the Recipient authorizes the Company
and/or any Subsidiary of the Company to withhold all applicable Tax legally
payable by the Recipient from the Recipient’s wages or other cash compensation
paid to the Recipient by the Company and/or any Subsidiary of the Company or
from the proceeds of the sale of shares of Common Stock. Alternatively, or in
addition, the Company may sell or arrange for the sale of Common Stock that the
Recipient is due to acquire to satisfy the withholding obligation for Tax and/or
withhold any Common Stock (not to exceed maximum statutory rates). Finally, the
Recipient agrees to pay the Company or any Subsidiary of the Company any amount
of any Tax that the Company or any Subsidiary of the Company may be required to
withhold as a result of the Recipient’s participation in the Plan that cannot be
satisfied by the means previously described. The Company may refuse to deliver
Common Stock if the Recipient fails to comply with its obligations in connection
with the tax as described in this section.
The Company advises the Recipient to consult a lawyer or accountant with respect
to the tax consequences for the Recipient under the Plan.
The Company and/or any Subsidiary of the Company: (a) make no representations or
undertakings regarding the tax treatment in connection with the Plan; and (b) do
not commit to structure the Plan to reduce or eliminate the Recipient’s
liability for Tax.
12.    Securities Laws. This Award is a private offer that may be accepted only
by a Recipient who is an employee of the Company or a Subsidiary of the Company
and who satisfies the eligibility requirements outlined in the Plan and the
Committee’s administrative procedures. This Award may not be registered with the
body responsible for regulating offers of securities in the Recipient’s country.
The future value of Common Stock acquired under the Plan is unknown and could
increase or decrease.
Neither the Plan nor any offering materials related to the Plan may be
distributed to the public. The Common Stock should be resold only on the New
York Stock Exchange and should not be resold to the public except in full
compliance with all applicable securities laws.




 
4
[ ] RSU Time Based




--------------------------------------------------------------------------------





If a Registration Statement under the Securities Act of 1933, as amended, is not
in effect with respect to the shares of Common Stock to be issued pursuant to
this Agreement, the Recipient hereby represents that the Recipient is acquiring
the shares of Common Stock for investment and with no present intention of
selling or transferring them and that the Recipient will not sell or otherwise
transfer the shares except in compliance with all applicable securities laws and
requirements of any stock exchange on which the shares of Common Stock may then
be listed.
13.    No Employment or Compensation Rights. This Section applies whether or not
the Company has full discretion in the operation of the Plan, and whether or not
the Company could be regarded as being subject to any legal obligations in the
operation of the Plan. It also applies both during and after the period that the
Recipient is providing Services, whether the termination of a Recipient’s
Service is lawful or unlawful.
Nothing in the rules, the operation of the Plan or this Agreement forms part of
the contract of employment or employment relationship between the Recipient and
the Company or any Subsidiary of the Company. The rights and obligations arising
from the employment relationship between the Recipient and the Company or one of
its Subsidiaries are separate from, and are not affected by, the Plan. This
Agreement shall not confer upon the Recipient any right to continue to provide
Services, nor shall this Agreement interfere in any way with the Company’s or
its Subsidiaries’ right to terminate Recipient’s Service at any time.
The grant of rights on a particular basis in any year does not create any right
to or expectation of the grant of rights on the same basis, or at all, in any
future year.
No employee is entitled to participate in the Plan, or to be considered for
participation in the Plan, at a particular level or at all. Participation in any
operation of the Plan does not imply any right to participate, or to be
considered for participation, in any later operation of the Plan.
Without prejudice to a Recipient’s rights under the Plan, subject to and in
accordance with the express terms of the applicable rules, no Recipient has any
rights in respect of the Company’s exercise or omission to exercise any
discretion, or making or omission to make any decision, relating to the right.
Any and all discretion, decisions or omissions relating to the right may operate
to the disadvantage of the Recipient, even if this could be regarded as
capricious or unreasonable or could be regarded as a breach of any implied term
between the Recipient and the Recipient’s employer, including any implied duty
of trust and confidence. Any such implied term is hereby excluded and
overridden.
No employee has any right to compensation for any loss in relation to the Plan,
including:
•
any loss or reduction of any rights or expectations under the Plan in any
circumstances or for any reason (including lawful or unlawful termination of
Service);

•
any exercise of discretion or a decision taken in relation to the Plan, or any
failure to exercise discretion or make a decision; or

•
the operation, suspension, termination or amendment of the Plan.

The Restricted Stock Units granted pursuant to this Agreement do not constitute
part of the Recipient’s wages or remuneration or count as pay or remuneration
for pension or other purposes. If




 
5
[ ] RSU Time Based




--------------------------------------------------------------------------------





the Recipient experiences a termination of Service, in no circumstances will the
Recipient be entitled to any compensation for any loss of any right or benefit
or any prospective right or benefit under the Plan or this Agreement that the
Recipient might otherwise have enjoyed had such Service continued, whether such
compensation is claimed by way of damages for wrongful dismissal, breach of
contract or otherwise.
Participation in the Plan is permitted only on the basis that the Recipient
accepts all of the terms and conditions of the Plan and this Agreement, as well
as the administrative rules established by the Committee. By participating in
the Plan, a Recipient waives all rights under the Plan to the fullest extent
permitted by applicable laws, other than the rights subject to and in accordance
with the express terms of the applicable rules, in consideration for, and as a
condition of, the grant of rights under the Plan. Neither this Agreement nor the
Plan confers on the Recipient any legal or equitable rights (other than those
related to the Restricted Stock Unit Award) against the Company or any
Subsidiary or directly or indirectly gives rise to any cause of action in law or
in equity against the Company or any Subsidiary.
Nothing in this Plan confers any benefit, right or expectation on a person who
is not a Recipient.
14.    Data Privacy. The Recipient understands that the Company, with its
headquarters located at 13320-A Ballantyne Corporate Place, Charlotte, North
Carolina, USA 28277, will act as the data controller with regard to the
processing of the Recipient’s personal data for the purpose of implementing the
Plan and may be directly contacted at this address and/or by email at
Privacy@spx.com and telephone at 980-474-3700.
The Recipient understands that the Recipient’s employer and any of its
affiliates may hold certain personal information about him or her, including the
Recipient’s name, date of birth, date of hire, home and business addresses and
telephone numbers, e-mail address, business group/segment, employment status,
account identification, and details of all rights and other entitlement to
shares or units awarded, cancelled, purchased, vested, unvested or outstanding
in the Recipient’s favor pursuant to this Agreement, for the purpose of managing
and administering the Plan (“Data”). The Recipient’s employer may communicate
the Data to the Company for the purpose of the Plan.
The Recipient understands that the collection, storage, use and processing, in
electronic or other form, of his or her Data is necessary for the exclusive
purpose of implementing, administering and managing the Recipient’s
participation in the Plan.
The Data may be made available to the authorized personnel of the Company and
its Affiliate, and to a broker or other third party with whom shares acquired
pursuant to the Plan may be deposited, as well as to government and other
regulatory authorities for the purpose of complying with their legal obligations
in connection with the Plan.
As such, the Recipient further understands that the Data may be transferred to
any third parties assisting in the implementation, administration and management
of the Plan, that these recipients may be located in the Recipient’s country or
elsewhere, including outside the European Economic Area, and that the
Recipient’s country may have less adequate data privacy laws and protections
than the Recipient’s country. The Company has entered into contractual
arrangements to ensure the same safeguards for the Data as required under
European Union Law. A third party to whom the Data may be passed is Fidelity
Investments and its affiliates.




 
6
[ ] RSU Time Based




--------------------------------------------------------------------------------





The Recipient may request at any time and without cost:
- a list with the names and addresses of any potential recipients of the Data;
- access to and access the Data relating to the Recipient;
- any additional information about the storage and processing of the Data.
The Recipient may exercise the above-mentioned rights by contacting the
Recipient’s local human resources representative or the Company’s local data
privacy administrator at Privacy@spx.com.
In addition, the Recipient may also object, on grounds relating to his or her
particular situation, at any time to the processing of the Data, in which case,
the Company will no longer process the Data relating to the Recipient until the
Company demonstrates compelling legitimate grounds for the processing. The
Recipient understands, however, that objecting to the processing of the Data,
although it will not have any negative effect on the Recipient’s employment, may
affect the Recipient’s ability to participate in the Plan.  For more information
on the consequences of such objection, the Recipient may contact the Company’s
local data privacy administrator.
The Recipient understands that Data will be held only as long as necessary to
implement, administer and manage the Recipient’s participation in the Plan.
In any case, the Recipient has the right to lodge a complaint with the relevant
local supervisory authority.
15.    Compliance with Code Section 409A. Notwithstanding any provision of the
Plan or this Agreement to the contrary, the Award is intended to be exempt from
or, in the alternative, comply with Code Section 409A and the interpretive
guidance thereunder, including the exceptions for stock rights and short-term
deferrals. The Plan and the Agreement will be construed and interpreted in
accordance with such intent. References in the Plan and this Agreement to
“termination of Service” and similar terms shall mean a “separation from
service” within the meaning of that term under Code Section 409A. Any payment or
distribution that is to be made to a Recipient who is a “specified employee” of
the Company within the meaning of that term under Code Section 409A and as
determined by the Committee, on account of a “separation from service” under
Code Section 409A, may not be made before the date which is six months after the
date of such “separation from service,” unless the payment or distribution is
exempt from the application of Code Section 409A by reason of the short-term
deferral exemption or otherwise.
16.    No Fractional Shares. No fractional shares of Common Stock shall be
issued or delivered under this Agreement. The Committee shall determine whether
cash or other property shall be issued or paid in lieu of such fractional shares
of Common Stock or whether such fractional shares of Common Stock or any rights
thereto shall be forfeited or otherwise eliminated.
17.    Amendment. The Board may at any time amend, modify or terminate the Plan
and this Agreement; provided, however, that no such action of the Board shall
adversely affect the Recipient’s rights under this Agreement without the consent
of the Recipient. The Board or the Committee, to the extent it deems necessary
or advisable in its sole discretion, reserves the right, but shall not be
required, to unilaterally amend or modify this Agreement so that the Award
qualifies for exemption from or




 
7
[ ] RSU Time Based




--------------------------------------------------------------------------------





complies with Code Section 409A; provided, however, that the Board, the
Committee and the Company make no representations that the Award shall be exempt
from or comply with Code Section 409A and make no undertaking to preclude Code
Section 409A from applying to the Award.
18.    Plan Terms and Committee Authority. This Agreement and the rights of the
Recipient hereunder are subject to all of the terms and conditions of the Plan,
as it may be amended from time to time, as well as to such rules and regulations
as the Committee may adopt for administration of the Plan. It is expressly
understood that the Committee is authorized to administer, construe and make all
determinations necessary or appropriate for the administration of the Plan and
this Agreement, all of which shall be binding upon the Recipient. Any
inconsistency between this Agreement and the Plan shall be resolved in favor of
the Plan. The Recipient hereby acknowledges receipt of a copy of the Plan and
this Agreement.
19.    Severability. If any provision of this Agreement is determined to be
invalid, illegal or unenforceable in any jurisdiction, or as to any person, or
would disqualify the Plan or the Agreement under any law deemed applicable by
the Board, such provision shall be construed or deemed amended to conform to
applicable laws, or, if it cannot be so construed or deemed amended without, in
the Board’s determination, materially altering the intent of the Plan or the
Agreement, such provision shall be stricken as to such jurisdiction or person,
and the remainder of the Agreement shall remain in full force and effect.
20.    Governing Law and Jurisdiction. The Plan and this Agreement shall be
construed in accordance with and governed by the laws of the State of Delaware,
United States of America. The jurisdiction and venue for any disputes arising
under, or any action brought to enforce (or otherwise relating to), the Plan
will be exclusively in the courts in the State of North Carolina, County of
Mecklenburg, United States of America, including the Federal Courts located
therein (should Federal jurisdiction exist). As consideration for and by
accepting the Award, the Recipient agrees that the Governing Law and
Jurisdiction provisions of this Section 20 shall supersede any Governing Law or
similar provisions contained or referenced in any prior equity awards made by
the Company to the Recipient, and, accordingly, such prior equity awards shall
become subject to the terms and conditions of the Governing Law and Jurisdiction
provisions of this Section 20.
21.    Successors. All obligations of the Company under this Agreement will be
binding on any successor to the Company, whether the existence of the successor
results from a direct or indirect purchase of all or substantially all of the
business or assets of the Company or both, or a merger, spin-off, consolidation
or otherwise.
22.    Compensation Recovery. This Award shall be subject to any compensation
recovery policy adopted by the Company, including any policy required to comply
with applicable law or listing standards, as such policy may be amended from
time to time in the sole discretion of the Company.  As consideration for and by
accepting the Award, the Recipient agrees that all prior equity awards made by
the Company to the Recipient shall become subject to the terms and conditions of
the provisions of this Section 22.
23.    Language. If the Recipient has received this Agreement or any other
document related to the Plan translated into a language other than English and
the translated version is different than the English version, the English
version will control.




 
8
[ ] RSU Time Based




--------------------------------------------------------------------------------





24.    Further Assurances. The Recipient agrees to use his or her reasonable
efforts to proceed promptly with the transactions contemplated herein, to
fulfill the conditions precedent for the Recipient’s benefit or to cause the
same to be fulfilled and to execute such further documents and other papers and
perform such further acts as may be reasonably required or desirable to carry
out the provisions hereof and the transactions contemplated herein.
25.    Addendums. The Company may adopt addendums to this Agreement, which shall
constitute part of this Agreement. Notwithstanding any provisions in this
Agreement, the Restricted Stock Units will be subject to any country-specific
terms set forth in an Addendum for the Recipient’s country of residence or
employment. Moreover, if the Recipient relocates to one of the countries
included in the Addendum, the terms for such country will apply to the
Recipient, to the extent the Company determines that the application of such
terms is necessary or advisable.






 
9
[ ] RSU Time Based


